DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “at least propulsive load” should be “at least one propulsive load” in order to maintain proper antecedent basis with subsequent claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the controller” which lacks proper antecedent basis. The claim is indefinite, as it is unclear whether claim 13 is intended to depend upon a previous claim reciting “a controller” and all limitations of said previous claim or if the claim is intended to encompass only the limitations of claim 13. The examiner suggests amending “the controller” to “a controller”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-20 of copending Application No. 17/545,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application anticipated the corresponding claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The reference application recites:
Claim 1: An electrical power system for distributing electrical power (“An electrical power system for distributing electrical power”) in an aircraft (an intended use of the power system, thus holding no patentable weight within the context of the preamble), the electrical power system comprising: 
an electrical power source configured to output a number R 2 of dc power channels, each dc power channel having a respective index r = (1, ..., R) (“wherein the one or more rotary electric machines and the set of converter circuits are arranged to output a number R≥2 of dc power channels”, claim 1); 
and a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein each dc load channel has a respective index n=(1, ..., N)and R < N ≤ 2R (“ach dc power channel having a respective index r=(1, . . . , R); and a group of N dc load channels connected to the R dc power channels by a switching arrangement, wherein each dc load channel has a respective index n=(1, . . . , N) and R<N≤2R”, claim 1); 
wherein the switching arrangement is operable to connect the r-th power channel to the n-th load channel according to the relationship … (see the remainder of claim 1, where an identical mathematical switching relationship is recited).

Claim 3: see claim 2 of the reference application.
Claim 4: see claim 3 of the reference application.
Claim 5: see claim 4 of the reference application.
Claim 6: see claim 5 of the reference application.
Claim 7: see claim 6 of the reference application.
Claim 8: see claim 7 of the reference application.
Claim 9: see claim 8 of the reference application.
Claim 10: see claim 9 of the reference application.
Claim 11: see claim 10 of the reference application.
Claim 12: see claim 11 of the reference application.
Claims 13-14: see claims 12-13 of the reference application.
Claim 15: see claim 19 of the reference application, which requires a propulsive load. 
Claim 16: although the reference application does not recite “at least one propulsive load comprises an electric machine comprising at least two submachines”, the examiner takes official notice that providing a propulsive load in the form of a motor comprising two submachines in the form of a stator or rotor is well known in the art.
Claim 17: see claim 14 of the reference application.
Claims 18-20: see claims 18-20 of the reference application.

Allowable Subject Matter
Claims 1-20 would be allowable if a properly filed terminal disclaimer is used to overcome the obviousness double patenting rejection set forth in this action and if claim 13 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (without a terminal disclaimer).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose a switching arrangement with the recited mathematical relationship of claim 1 within the overall context of the claims. The examiner notes that the mathematical relationship is defined in the instant specification as: “In other words: the first load channel n = 1 is connected to only the first power channel r = 1; the final load channel n = N is connected to only the final power channel r = N; all remaining load channels for which the index n is even are connected to the (n/2)-th and ((n/2) + 1)-th power channels; and all remaining load channels for which the index n is odd are connected to the ((n-1)/2)-th and ((n + 1)/2)-th power channels.” See, e.g., Figs.4-6 of the instant application.
The most relevant prior art Datta et al. (US 2022/0009643, Fig.11) and Barraco et al. (WO 2020/217007 A1, Fig.3) only disclose providing two possible channels (e.g. 20a, 30a, 20b, 30b of Barraco and similar structure of Datta) to each bus (4, 5 of Barraco and similar DC buses of Datta) and do not clearly disclose the recited relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849